Title: To James Madison from Lecky Murray, 24 March 1808
From: Murray, Lecky
To: Madison, James



Lancaster 24th. March 1808

Doctor Lecky Murray Presents his most respectful Compts. to Mr J. Madison through his old friend T. Ll and exhibits an Account never yet settled and requests his attention to the subject.  If the British Government settle the claims against them, as they have required our Government to settle those against us, this ought to be included; there has been no laches as the Account was exhibited in due time; and you perceive has not been Acted upon, as their Certificate says it should be referred home.
